Case: 12-14466   Date Filed: 04/02/2014   Page: 1 of 20


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14466
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:10-cv-00272-CAR-CHW



WILLIE FRANK WRIGHT, JR.,

                                                          Plaintiff - Appellant,

                                  versus

OFFICER LANGFORD, et al.,

                                                      Defendants – Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (April 2, 2014)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-14466       Date Filed: 04/02/2014      Page: 2 of 20


       Willie Frank Wright, Jr., a state prisoner proceeding pro se, appeals from the

district court’s order granting Officer Edward Langford’s motion for summary

judgment and dismissing Mr. Wright’s excessive force claim for failure to exhaust

available administrative remedies under the Prison Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e(a). Mr. Wright also appeals the denial of his

motions for appointment of counsel and several rulings made by the district court

with respect to his deliberate-indifference claim against Dr. Theron Harrison,

including the court’s grant of judgment as a matter of law in favor of Dr. Harrison

following trial. After reviewing the record and the parties’ briefs, we affirm.

                                               I

       Mr. Wright filed suit under 42 U.S.C. § 1983, asserting claims for excessive

force against Officer Langford and for deliberate-indifference to a serious medical

need against Dr. Harrison and Nurse Jamey Hargroven, based on a series of

incidents that occurred at the Baldwin County jail in Georgia. 1 Mr. Wright alleged

that on May 6, 2010, he sustained a fractured wrist when Officer Langford, a

corrections officer at the jail, used excessive force to handcuff him after an

altercation with another inmate. He further alleged that, although Nurse Hargroven

examined him after the altercation and he received an x-ray the following day, he


1
  During the initial screening of Mr. Wright’s complaint pursuant to 28 U.S.C. § 1915A(a), the
district court dismissed the claims against Nurse Hargroven. Mr. Wright does not challenge this
issue on appeal.
                                                2
             Case: 12-14466     Date Filed: 04/02/2014   Page: 3 of 20


had to wait five days—until May 11, 2010—to see Dr. Harrison, an independently

contracted physician who visited the jail twice a week. In addition to taking issue

with Dr. Harrison’s delay in providing treatment, Mr. Wright also alleged that he

was not given certain pain medication for his wrist injury.

                                         A

      On May 12, 2010, before filing this action, Mr. Wright submitted a

grievance form related to the May 6th incident where he asserted, in pertinent part,

“[m]y hand is fractured your officer handcuffed me behind my back,” and

complained that he did not see a doctor until five days after the “fight.” D.E. 26-1

at 8. At the close of discovery, Officer Langford moved for summary judgment,

arguing that the excessive force claim should be dismissed under the PLRA

because Mr. Wright failed to comply with the jail’s five-day grievance filing

period, and thus, did not properly exhaust his administrative remedies before

bringing suit. The district court granted Officer Langford’s motion and dismissed

Mr. Wright’s excessive force claim for failure to properly exhaust administrative

remedies under the PLRA. Relying on Mr. Wright’s admission that he had filed

numerous prior grievances, court records showing that he had filed nine prior

lawsuits in federal court, and a jail official’s affidavit stating that all Baldwin

County inmates are issued a copy of the Inmate Handbook which explains the

grievance filing procedure, the district court determined that Mr. Wright’s asserted

                                          3
               Case: 12-14466      Date Filed: 04/02/2014      Page: 4 of 20


lack of awareness concerning the five-day grievance deadline was not credible.

And, although Mr. Wright claimed that his injury prevented him from timely

completing the grievance form, the district court determined that Mr. Wright had

failed to show that he could not seek assistance from another inmate or staff

member. 2 Alternatively, the district court found that Mr. Wright also failed to

follow the jail’s grievance procedures, as he did not specifically identify Officer

Langford or the offending conduct in his grievance form.

       During the course of litigation, Mr. Wright moved twice for appointment of

counsel—once before Officer Langford filed his motion for summary judgment,

and again after the motion was filed, but before the district court granted the

motion. The magistrate judge denied both motions for appointment of counsel

because Mr. Wright had adequately set forth the allegations underlying his claims

against Officer Langford and Dr. Harrison, and that the applicable legal doctrines

were readily apparent. In the order denying Mr. Wright’s second motion, the

magistrate judge explained that the court, sua sponte, would appoint counsel if it

became apparent that Mr. Wright required legal assistance or in order to avoid

prejudice to his rights.

2
  On appeal, Mr. Wright has not argued that he was unable to complete the grievance form in a
timely manner due to his injury. Thus, he has abandoned this argument. See Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants
liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned.”) (citation
omitted).

                                              4
             Case: 12-14466    Date Filed: 04/02/2014   Page: 5 of 20


                                        B

      In August 2012, the case against Dr. Harrison proceeded to trial.        Mr.

Wright, Nurse Hargroven, and Dr. Harrison testified.

      Nurse Hargroven testified that she physically examined Mr. Wright on May

6, 2010, following an altercation with another inmate. 3 See D.E. 98 at 49-50. She

observed swelling in Mr. Wright’s hand, but no deformities.         See id. at 51.

Following the exam, she reported her observations by phone to Dr. Harrison, who

instructed her to schedule an x-ray when the mobile clinic next visited the jail—

that is, five days later—and to issue him prescription-strength Motrin for pain

relief. See id. at 50, 59-62. Nurse Hargroven decided to schedule the x-ray for the

following day at an off-site hospital because Mr. Wright had been very vocal about

his medical complaints. See id. at 62. She clarified, though, that her decision was

made solely to appease Mr. Wright, and not because she believed that his condition

necessitated more immediate treatment. See id. at 63. Nurse Hargroven did not

inform Dr. Harrison of the scheduling change. See id. at 63-64.

      Dr. Harrison testified that Nurse Hargroven contacted him at his personal

office on May 6, 2010 after she had examined Mr. Wright. See id. at 82-83. She

reported that Mr. Wright’s hand was swollen but that she did not observe anything

“critical.” Id. at 83. Based solely on Nurse Hargroven’s report, Dr. Harrison

3
  It appears that Nurse Hargroven may have changed her name sometime before trial
commenced, as she is referred to as “Smith” throughout the proceeding.
                                               5
              Case: 12-14466   Date Filed: 04/02/2014   Page: 6 of 20


prescribed 800 milligrams of Motrin for Mr. Wright and decided to be “overly

cautious” and order an x-ray for the following week. Id. When he visited the jail

the following week and personally examined Mr. Wright, he was surprised to learn

that Mr. Wright had undergone an x-ray several days earlier. See id. at 87-88, 154.

       Mr. Wright testified that he was immediately taken for a medical

examination when he complained of pain following the altercation on May 6,

2010. See id. at 117. He explained that, after Nurse Hargroven first examined

him, he was housed in an isolation unit until he met with Dr. Harrison five days

later, on May 11, 2010. See id. at 121-22. He admitted that he was not forced to

do any work or exercise in the interim. See id. at 122. Mr. Wright stated that he

was offered prescription pain medication twice daily during the period. See id. at

124. While in isolation, on May 9, 2010, he completed a medical form reporting

that he was coughing blood and experiencing bloody stool, although he did not

refer to his wrist injury at that time. See id. at 126-27. He first met with Dr.

Harrison regarding his injury on May 11, 2010, and following an examination, Dr.

Harrison scheduled Mr. Wright to meet with an orthopedist the following day. See

id. at 127.

       After the parties rested their cases, Dr. Harrison moved for judgment as a

matter of law under Fed. R. Civ. P. 50(a)(2). The district court engaged in a

colloquy with Mr. Wright, explaining the meaning of a Rule 50 motion, and gave

                                         6
             Case: 12-14466    Date Filed: 04/02/2014   Page: 7 of 20


Mr. Wright an opportunity to respond. The district court also confirmed with Mr.

Wright that his deliberate indifference claims against Dr. Harrison were two-fold:

(1) Dr. Harrison was deliberately indifferent to Mr. Wright’s serious medical needs

in that he failed to do anything about Mr. Wright’s wrist between the day that he

ordered the x-ray and five days later when he examined Mr. Wright; and (2) Dr.

Harrison should have prescribed Lortab or something stronger than Motrin for Mr.

Wright’s wrist pain. See D.E. 98 at 166-67.

      The district court granted the Rule 50 motion, explaining that Mr. Wright

had not presented sufficient evidence for the jury to conclude “that there [was] a

basis for them to believe that [Dr. Harrison] was deliberately indifferent to [his]

medical needs.” Id. at 174. Specifically, regarding Mr. Wright’s allegation of a

deliberate delay in treatment, the jury could not conclude that Dr. Harrison was

liable because the uncontested evidence showed that Nurse Hargroven altered the

x-ray date to appease Mr. Wright without notice to Dr. Harrison, who did not learn

of the x-ray and wrist fracture until he met with Mr. Wright five days later.

Furthermore, the district court held that Mr. Wright did not have a constitutional

claim against Dr. Harrison for prescribing a pain medication of his choice, as

opposed to the medication Mr. Wright wanted.




                                        7
              Case: 12-14466    Date Filed: 04/02/2014    Page: 8 of 20


                                         II

      We begin by addressing Officer Langford’s argument that we lack

jurisdiction over Mr. Wright’s challenge to the March 29, 2012 summary judgment

ruling in his favor. We do not agree. Generally, this Court has jurisdiction over

“appeals from final decisions of the district courts.” Mayer v. Wall St. Equity Grp.,

Inc., 672 F.3d 1222, 1224 (11th Cir. 2012) (citing 28 U.S.C. § 1291). “A final

decision is typically one that ends the litigation on the merits and leaves nothing

for the court to do but execute its judgment.” Id. (citation and internal quotation

marks omitted). Of particular importance here, “[a] notice of appeal filed after the

court announces a decision or order—but before the entry of the judgment or

order—is treated as filed on the date of and after the entry.” Fed. R. App. P.

4(a)(2).

      Mr. Wright filed the notice of appeal on the claims against Dr. Harrison and

Officer Langford on August 28, 2012, the same day final judgment was entered in

favor of Dr. Harrison—ending the litigation on the merits and leaving nothing for

the court to do but execute judgment in favor of Officer Langford and Nurse

Hargroven, which was done on October 5, 2012. In accordance with Rule 4(a)(2),

we treat the notice of appeal with respect to Officer Langford as if it had been filed

on October 5, 2012. See Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc.,

593 F.3d 1249, 1257 n.6 (11th Cir. 2010). As such, we reach the merits of Mr.

                                          8
              Case: 12-14466     Date Filed: 04/02/2014    Page: 9 of 20


Wright’s appeal as to the claim against Officer Langford. See also Kirkland v.

Nat'l Mortgage Network, Inc., 884 F.2d 1367, 1370 (11th Cir. 1989) (appeal from

“final judgment . . . brings up for review [all] preceding nonfinal order[s]”).

                                          III

      The PLRA provides that “[n]o action shall be brought with respect to prison

conditions under section 1983 . . . by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). This exhaustion requirement “applies to all

inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other wrong.”

Porter v. Nussle, 534 U.S. 516, 532 (2002).            In order to properly exhaust

administrative remedies, the PLRA requires that an inmate comply with relevant

prison grievance procedures, including procedural deadlines. See Woodford v.

Ngo, 548 U.S. 81, 90-93 (2006) (concluding that the PLRA exhaustion requirement

requires “proper exhaustion,” which “demands compliance with an agency’s

deadlines and other critical procedural rules”).

      “[E]xhaustion of administrative remedies is a matter in abatement and not

generally an adjudication on the merits, [thus] an exhaustion defense . . . is not

ordinarily the proper subject for a summary judgment; instead, it should be raised

in a motion to dismiss, or be treated as such if, [as applicable here, it was] raised in

                                           9
              Case: 12-14466     Date Filed: 04/02/2014     Page: 10 of 20


a motion for summary judgment.” Bryant v. Rich, 530 F.3d 1368, 1374-75 (11th

Cir. 2008) (citation and internal quotation marks omitted).

      Deciding whether an inmate exhausted administrative remedies entails a

two-step process. See Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008).

“First, the court looks to the factual allegations in the defendant’s motion . . . and

those in the plaintiff’s response, and if they conflict, takes the plaintiff’s versions

of the facts as true.” Id. If, taking the plaintiff’s facts as true, the defendant is

entitled to dismissal for failure to exhaust, then the complaint should be dismissed.

See id. “If the complaint is not subject to dismissal at the first step[,] . . . the court

then proceeds to make specific findings in order to resolve the disputed factual

issues related to exhaustion.” Id. The defendant bears the burden of proof during

this second step. See id. “Once the court makes findings on the disputed issues of

fact, it then decides whether under those findings the [plaintiff] has exhausted his

available administrative remedies.” Id. at 1083.

      We review de novo a district court’s dismissal of a lawsuit for failure to

exhaust administrative remedies under the PLRA. See Brown v. Sikes, 212 F.3d
1205, 1207 (11th Cir. 2000). The district court’s underlying findings of fact,

however, are reviewed only for clear error. See Bryant, 530 F.3d at 1377. “For a

factual finding to be clearly erroneous, this court, after reviewing all of the



                                           10
               Case: 12-14466        Date Filed: 04/02/2014       Page: 11 of 20


evidence, must be left with the definite and firm conviction that a mistake has been

committed.” Id. (citation and internal quotation marks omitted).

       Turning to this case, the district court did not err in granting Officer

Langford’s motion for summary judgment and dismissing Mr. Wright’s excessive

force claim for failure to exhaust administrative remedies. There is no dispute that

Mr. Wright did not timely file a grievance regarding Officer Langford’s purported

actions.    Mr. Wright’s appeal, however, takes issue with the district court’s

conclusion that he was on notice of, and thereby bound by, the five-day grievance

filing period.4

       Mr. Wright argues that he never received the Inmate Handbook, and thus,

was not aware of the jail’s five‐day filing period. But, it was reasonable for the

district court to find that Mr. Wright’s purported ignorance of the five-day

grievance filing period was not credible, given Mr. Wright’s significant prior

experiences filing grievances and lawsuits in federal court, as well as the jail

official’s affidavit stating that each Baldwin County inmate is given a copy of the

4
  For the first time on appeal, Mr. Wright argues that he did not have a grievance form, pen, or
pencil between May 6, 2010, and May 12, 2010, and thus, could not complete and file a timely
grievance. We do not consider arguments raised for the first time on appeal. See Tannenbaum v.
United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (“Pro se pleadings are held to a less
stringent standard than pleadings drafted by attorneys. But, issues not raised below are normally
deemed waived.”). See also Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th
Cir. 2004) (“[A]s a court of appeals, we review claims of judicial error in the trial courts. If we
were to regularly address questions—particularly fact-bound issues—that district[] court[s] never
had a chance to examine, we would not only waste our resources, but also deviate from the
essential nature, purpose, and competence of an appellate court.”).

                                                11
               Case: 12-14466       Date Filed: 04/02/2014       Page: 12 of 20


Inmate Handbook spelling out the grievance procedure. Cf. Bryant, 530 F.3d at

1377-78 (affirming, as reasonable, the district court’s determination that the

plaintiff’s allegation that he was denied access to grievance forms was not credible,

given unrebutted evidence that the plaintiff had previously filed a grievance). As

such, the district court did not clearly err in finding that Mr. Wright did not timely

file a grievance form and thus, did not properly exhaust his administrative

remedies under the PLRA.

       As an additional point, the district court also concluded that, even if Mr.

Wright’s grievance had been timely, it was still defective because it did not

mention Officer Langford’s name, which was admittedly known to Mr. Wright at

the time, or include any allegation that Officer Langford handcuffed him too

tightly or jerked him up on the handcuffs.5 Mr. Wright contends that jail officials

never informed him that the grievance form he submitted on May 12, 2010 was

untimely or that it failed to give enough information for the jail to have notice of

his claim. As stated in the Inmate Handbook, though, Baldwin County’s grievance

process requires inmates to “fully state the time, date, names of . . . staff and


5
  Mr. Wright argued below that he filed a grievance with specific facts regarding Officer
Langford’s behavior and that the grievance form was “suppressed” by jail officials. The district
court concluded that this assertion lacked credibility. Mr. Wright does not raise this argument on
appeal, except for a passing reference in his “Partial Brief”: “the other grievance I filed was
suppressed.” A passing reference to an issue, however, without “elaborat[ion] [of] arguments on
the merits” constitutes abandonment. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573
n.6 (11th Cir. 1989). See also Timson, 518 F.3d at 874.
                                                12
              Case: 12-14466    Date Filed: 04/02/2014   Page: 13 of 20


inmates involved, names of witnesses, and a narrative of the incident.” D.E. 26-1

at 5.

        Mr. Wright does not explain why his grievance form failed to include the

required information. Accordingly, the district court did not err in concluding that

Mr. Wright failed to properly exhaust his administrative remedies on the

alternative ground that he failed to follow the procedural rules governing the

information that must be included on the grievance form. See Woodford, 548 U.S.

at 90-93.

                                         IV

        Mr. Wright argues on appeal that the district court abused its discretion in

denying his motions for appointment of counsel. We review the denial of a motion

to appoint counsel for abuse of discretion. See Bass v. Perrin, 170 F.3d 1312,

1319 (11th Cir. 1999).

        Appointment of counsel in a civil case is not a constitutional right. See

Bass, 170 F.3d at 1320. Although a court may, pursuant to 28 U.S.C. § 1915(e)(1),

appoint counsel for an indigent plaintiff, it has broad discretion in making this

decision, and should appoint counsel only in exceptional circumstances. See id. In

this case, the facts underlying Mr. Wright’s claims were not complicated or

unusual, nor was the law governing the claims novel or complex. There were no

exceptional circumstances that would require the appointment of counsel. Mr.

                                         13
             Case: 12-14466     Date Filed: 04/02/2014   Page: 14 of 20


Wright, like any other pro se litigant, would likely have benefited from the

assistance of a lawyer, but his deliberate-indifference and excessive force claims

were not so unusual that the district court abused its discretion by refusing to

appoint counsel. See Bass, 170 F.3d at 1320.

                                         V

      With respect to the claims against Dr. Harrison, Mr. Wright raises several

issues, namely that the district court (1) abused its discretion in denying his

requests to subpoena witnesses; (2) abused its discretion in admitting Nurse

Hargroven’s testimony during trial; and (3) erred in granting Dr. Harrison’s Rule

50 motion for judgment as a matter of law. Several standards of review govern

Mr. Wright’s challenges. The district court’s denial of Mr. Wright’s witness

subpoena requests is reviewed for abuse of discretion. See United States v. Lee, 68
F.3d 1267, 1272 (11th Cir. 1995).         Mr. Wright’s claim that Dr. Harrison

deliberately withheld pretrial notice of Nurse Hargroven’s trial testimony, which

implicitly attacks the district court’s admission of that testimony, challenges an

evidentiary ruling, which is also reviewed for abuse of discretion. See Conroy v.

Abraham Chevrolet-Tampa, Inc., 375 F.3d 1228, 1232 (11th Cir. 2004). “An

abuse of discretion constitutes reversible error only if it prejudices the substantial

rights of a defendant.” Lee, 68 F.3d at 1272. Finally, we review a district court’s

ruling on a motion for judgment as a matter of law de novo, applying the same

                                         14
             Case: 12-14466     Date Filed: 04/02/2014   Page: 15 of 20


standards used by the district court. See Slicker v. Jackson, 215 F.3d 1225, 1229

(11th Cir. 2000).

                                          A

      Mr. Wright has failed to show an abuse of discretion with respect to the

district court’s denial of his subpoena requests. Mr. Wright sought to subpoena

several prison guards who transported him to have his wrist x-rayed, along with the

individuals who administered the x-ray, in order to impeach Dr. Harrison’s

testimony that he did not know that Mr. Wright received the x-ray on May 7th.

But, Mr. Wright neither identified any of these individuals, nor related in detail the

contents of their expected testimony. Specifically, as the district court pointed out

in denying the subpoena requests, Mr. Wright provided no indication that any of

these individuals had actually communicated with Dr. Harrison or would otherwise

know when he was provided with the x-ray results. As such, the district court did

not abuse its discretion in denying Mr. Wright’s subpoena requests. Cf. Lloyd v.

McKendree, 749 F.2d 705, 707 (11th Cir. 1985) (holding that, because the power

to subpoena witnesses for an indigent civil litigant is discretionary, “the district

court did not abuse its discretion when it denied [a civil rights litigant’s] . . .

subpoena request” where the litigant had not tendered the fee for the witness).




                                         15
             Case: 12-14466     Date Filed: 04/02/2014   Page: 16 of 20


                                          B

      Mr. Wright claims that Dr. Harrison improperly withheld pretrial notice of

the details of the trial testimony of Nurse Hargroven with respect to her decision to

move up the date on which Mr. Wright was scheduled to receive the x-ray on his

wrist. During discovery, a party must disclose “the name and, if known, the

address and telephone number of each individual likely to have discoverable

information—along with the subjects of that information. . . .” Fed. R. Civ. P.

26(a)(l)(A)(i).   With respect to expert witnesses, a party must also disclose

anticipated testimony, but this additional requirement does not extend to lay

witnesses. Compare Fed. R. Civ. P. 26(a)(2), with Fed. R. Civ. P. 26(a)(3).

Furthermore, when a party brings out testimony at trial, that party is deemed to

have invited any error related to that testimony. See United States v. Riola, 694
F.2d 670, 673 (11th Cir. 1983) (“[T]his testimony was brought out by Gil’s

counsel when he cross-examined Riola. Gil’s counsel thereby invited any possible

error.”). “It is a cardinal rule of appellate review that a party may not challenge as

error a ruling or other trial proceeding invited by that party.” Birmingham Steel

Corp. v. Tenn. Valley Auth., 353 F.3d 1331, 1340 n.5 (11th Cir. 2003).

      The district court’s admission of Nurse Hargroven’s testimony is arguably

invited error, and not subject to review, as Mr. Wright called Nurse Hargroven to

the stand and brought out the contested testimony. See Riola, 694 F.2d at 673;

                                         16
             Case: 12-14466       Date Filed: 04/02/2014   Page: 17 of 20


Birmingham Steel Corp., 353 F.3d at 1341 n.5. But, even if Mr. Wright did not

invite the contested testimony, Dr. Harrison had no obligation, as Mr. Wright

contends, to disclose the details of Nurse Hargroven’s testimony before trial as she

was merely a lay witness.         See Fed. R. Civ. P. 26(a)(l)(A)(i), (a)(2), (a)(3).

Therefore, the district court did not abuse its discretion in admitting Nurse

Hargroven’s testimony at trial.

                                           C

      Finally, the district court did not err in granting Dr. Harrison’s Rule 50

motion for judgment as a matter of law. In evaluating a defendant’s motion for

judgment as a matter of law, “we consider all of the evidence in a light most

favorable to the plaintiff and grant the plaintiff the benefit of all reasonable

inferences.” Slicker, 215 F.3d at 1229. “We may affirm a judgment as a matter of

law only if the facts and inferences point so overwhelmingly in favor of the

movant that reasonable people could not arrive at a contrary verdict.” Id.

      A prison official violates the Eighth Amendment when he acts with

deliberate indifference to an inmate’s serious medical needs, giving rise to a cause

of action under § 1983. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). To

prevail on a deliberate-indifference claim, a plaintiff must show that he had an

objectively serious medical need and that the defendant acted with deliberate

indifference to that need. See Burnette v. Taylor, 533 F.3d 1325, 1330 (11th Cir.

                                           17
             Case: 12-14466     Date Filed: 04/02/2014    Page: 18 of 20


2008). We have defined a “serious medical need as one that is diagnosed by a

physician as requiring treatment or one that is so obvious that a lay person would

recognize the need for medical treatment.” Id. To establish deliberate indifference,

a plaintiff must show that the defendant had: “(1) subjective knowledge of a risk of

serious harm; (2) disregard of that risk; (3) by conduct that is more than gross

negligence.” Id. (citation and internal quotation marks omitted). No liability arises

under the Constitution for an official’s failure to alleviate a significant risk that he

should have perceived but did not. See id. at 1331 (citation and internal quotation

marks omitted). Thus, “imputed or collective knowledge cannot serve as the basis

for a claim of deliberate indifference.” Id.

      Viewing the evidence in a light most favorable to Mr. Wright, Dr. Harrison

knew that Nurse Hargroven examined Mr. Wright and found minimal swelling in

his hand and no deformities. In response, Dr. Harrison prescribed 800 milligrams

of Motrin—a prescription pain reliever—and ordered an x-ray to be taken the next

time the mobile x-ray equipment visited the jail—five days later. The evidence

presented at trial further showed that Nurse Hargroven unilaterally rescheduled the

x-ray for the next day in order to appease Mr. Wright, although she clarified that it

was not because of the severity of his injury, and she did so without notifying Dr.

Harrison.



                                          18
             Case: 12-14466   Date Filed: 04/02/2014   Page: 19 of 20


       Mr. Wright failed to present any evidence to suggest that Dr. Harrison was

aware that he had a wrist fracture and needed medical attention when Nurse

Hargroven examined him, nor when she moved up his x-ray appointment. Instead,

the evidence showed that it was only when Dr. Harrison examined Mr. Wright for

the first time the following week that he learned the x-ray had been taken days

earlier and that Mr. Wright’s wrist was fractured. And, according to Mr. Wright’s

own testimony, Dr. Harrison then sent him to a specialist for treatment the next

day.

       On this evidence, a jury could not reasonably conclude that, based on the

information known to Dr. Harrison at the pertinent time, he deliberately ignored a

serious medical condition that was obvious or known to him. See Burnette, 533
F.3d at 1331-33 (finding that defendants did not deliberately ignore a serious

medical condition that was obvious or known to them because none of them knew

or suspected that plaintiff had ingested Duragesic patches or a potentially lethal

combination of drugs). Additionally, Mr. Wright’s claim that he should have

received some other form of pain medication, instead of prescription-strength

Motrin, does not state an Eighth Amendment deliberate indifference claim because

a doctor’s choice of treatment is generally (and was here) a matter of medical

judgment. See Estelle, 429 U.S. at 107.



                                          19
             Case: 12-14466    Date Filed: 04/02/2014   Page: 20 of 20


                                        VI

      For the foregoing reasons, we affirm the district court’s grant of Officer

Langford’s motion for summary judgment and dismissal of Mr. Wright’s excessive

force claim for failure to properly exhaust available administrative remedies under

the PLRA. We also affirm the district court’s (1) denial of Mr. Wright’s motions

for appointment of counsel; (2) denial of Mr. Wright’s requests to subpoena

witnesses; (3) admission of Nurse Hargroven’s testimony during trial; and 4) grant

of Dr. Harrison’s Rule 50 motion for judgment as a matter of law.

      AFFIRMED.




                                        20